Title: To Thomas Jefferson from John Dumaine, 3 February 1809
From: Dumaine, John
To: Jefferson, Thomas


                  
                     Monsieur Le Président, 
                     Charleston Le 3 février 1809.
                  
                  Vous avez rendu tant de Services à votre Pays, et vous le faites avec un Si grand dévouement, que c’est suivre votre gout en vous fournissant l’occasion d’en rendre d’autres; surtout lorsque ces Services tendent à l’economie Publique et à la conservation de vos concitoyens.
                  je joins ici la liste de plusieurs objets d’utilité Publique qui deviendront de la plus grande importance pour les Etats Unis de l’amérique dans le cas de Guerre et pour la Navigation; j’en offre la connaissance et l’usage au Gouvernement que vous Présidez. je serais très flattê si mes propósitions vous devenaient agréables et si vous les estimiez digne de récompense.
                      Aussi tôt que vous le desirerez je me rendrai sur les Lieux pour faire connaître mes procédés.
                  En 1799, j’etais ordonnateur en chef de la Colonie de St. Domingue; dans cette place je me fais gloire d’avoir concouru à l’Utilité de votre Pays, de concert avec Mr. Roume de St. Laurent alors Agent du Gouvernement Français à St. Domingue, en travaillant avec lui au Traité de Commerce de ladite Colonie, avec les Etats Unis de l’Amérique; malgré l’Etat de guerre où se trouvait le Continent avec la France; mais quoique ce Traité ne fut que conditionnel (comme il devait l’être) l’Agent Roume et moi, nous conçumes l’Espoir qu’il serait approuvé de la France et qu’il deviendrait, sans doute, un moyen préliminaire pour amener une Paix desirée par les deux Nations: le temps a confirmé notre espérance….
                  Les Evénemens malheureux de St. Domingue m’ont fait perdre toute ma fortune et après 36 ans effectifs de services, je me trouve ici avec ma femme et quoique sur une terre hospitalière et chez des parens infortunés, nous sommes ignorés de tout le monde et dépourvus de tous moyens.
                  Si vous comptez pour quelque chôse le bonheur que j’ai senti d’être utile à votre Pays dans une grande occasion et de lui offrir dans celle-ci, par votre entremise, Monsieur Le Président, la connaissance des objets importants indiqués dans la note ci-contre, je dois espérer que vous me ferez accorder de la Munificence de votre Nation une récompense qui me mette ainsi que ma Famille, au dessus de tous besoins. j’ai l’honneur d’etre avec la plus haute considération et le plus profond respect, 
                  Monsieur le Président, Votre très humble et très obeissant Serviteur.
                  
                     Jhn Dumaine 
                     
                  
                  
                     Voici mon adresse:
                     Dor. Jhn. Dumaine Chymist Charleston South Caroline
                  
               